Exhibit 10.17
LICENSE AGREEMENT
THIS LICENSE AGREEMENT (this “Agreement”) is made and entered into as of
October 6, 2008 by and between LendingClub Corporation (“LendingClub” or
“Licensor”) and FOLIOfn Investments, Inc., a broker-dealer registered under the
Securities Exchange Act of 1934, as amended, and organized under the laws of the
Commonwealth of Virginia (“Licensee”).
RECITALS
A. Licensor owns certain rights relating to the Licensed Property (as defined
below).
B. Licensee desires to utilize the Licensed Property in connection with the
Business (as defined below).
C. Licensor and Licensee have entered into that certain Services Agreement of
even date herewith, pursuant to which Licensor has agreed to provide certain
services to Licensee in connection with the Business (as defined below)
(“Services Agreement”).
D. Licensor and Licensee have entered into that certain Hosting Services
Agreement of even date herewith, pursuant to which Licensee has agreed to host
the Licensed Property for Licensor’s exclusive use in connection with the
Business (“Hosting Services Agreement”).
E. On the terms and subject to the conditions hereafter set forth, Licensee
desires to obtain from Licensor, and Licensor is willing to grant to Licensee,
the rights and licenses described below.
NOW THEREFORE, in consideration of the mutual covenants contained herein, and
for other valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the parties agree as follows:
1. Certain Definitions. As used in this Agreement, the following terms have the
meanings set forth below:
“Affiliate” shall mean, as to any Person, any other Person that, directly or
indirectly, controls, is under common control with, or is controlled by, that
Person. For purposes of this definition, “control” (including, with its
correlative meanings, the terms “controlled by” and “under common control
with”), as used with respect to any Person, shall mean the possession, directly
or indirectly, of the power to direct or cause the direction of the management
and policies of such Person, whether through the ownership of voting securities,
by contract or otherwise.
“Business” shall mean the operation of an alternative trading system for the
trading of certain notes issued by LendingClub by members of the LendingClub
Internet-based social lending platform who also are customers of Licensee.
“Documentation” shall mean Licensor’s printed and electronic documentation,
manuals, and instructions relating to the operation of the Licensed Software
which Licensor delivers to Licensee hereunder.

 

 



--------------------------------------------------------------------------------



 



“Effective Date” shall mean the date of this Agreement as set forth in the
preamble hereof.
“Enhancements” shall mean modifications to the Licensed Software requested by
Licensee that add significant features to it, including new functionality,
capabilities, services and links to Third Party Software, to be delivered by
Licensor to Licensee.
“Intellectual Property” shall mean all (i) patents, patent applications, patent
disclosures, certificates of invention and any related continuations,
continuations-in-part, divisionals, reissues or reexaminations; (ii) trademarks,
service marks, trade dress, Internet domain names, logos, trade names and
corporate names and registrations and applications for registration thereof;
(iii) copyrights and registrations and applications for registration thereof;
(iv) mask works and registrations and applications for registration thereof;
(v) computer software, data and documentation; (vi) inventions, trade secrets
and confidential business information, whether patentable or nonpatentable and
whether or not reduced to practice, know-how, manufacturing and product
processes and techniques, research and development information, copyrightable
works, financial, marketing and business data, pricing and cost information,
business and marketing plans and customer and supplier lists and information;
and (vii) copies and tangible embodiments thereof.
“Licensed Property” shall mean the Documentation and the Licensed Software.
“Licensed Software” shall mean that computer software listed on Exhibit A
hereto, together with all Updates and Enhancements.
“Object Code” shall mean (i) machine executable programming instructions,
substantially in binary form, which are intended to be directly executable by an
operating system after suitable processing and linking but without the
intervening steps of compilation or assembly, or (ii) other executable code
(e.g., programming instructions written in procedural or interpretive
languages).
“Patch” means additional or revised software designed to correct an identified
problem with the Software. A Patch may include revised Documentation.
“Person” shall mean a natural person, sole proprietorship, corporation, general
partnership, limited partnership, limited liability partnership, limited
liability company, joint venture, unincorporated organization, joint stock
company, trust, estate, governmental entity or other entity.
“Source Code” shall mean the human readable form of Object Code and related
system documentation, including comments, procedural language and material
useful for understanding, implementing and maintaining such instructions (for
example, logic manuals, flow charts and principles of operation).
“Third Party Software” shall mean software that is incorporated into or bundled
with the Licensed Software but that is not owned by Licensor.
“Update” means any, correction, bug fix or modification to the Licensed Software
other than an Enhancement to be delivered by Licensor to Licensee.

 

2



--------------------------------------------------------------------------------



 



2. License.
2.1 Grant of License. On the terms and subject to the conditions of this
Agreement, Licensor hereby grants to Licensee, subject to termination as
provided herein, an exclusive, non-sublicensable, non-transferable (except as
provided herein), royalty-free right and license to use, display and operate the
Licensed Software in Object Code form solely for Licensee’s commercial purposes
in conducting the Business. Licensee shall have no right to use the Licensed
Property for any purpose outside the Business.
2.2 Restrictions. Licensee shall not: (i) copy, reverse compile, disassemble, or
reverse engineer any portion of Licensed Software, (ii) remove any production
identification, copyright notices or proprietary indications from the Licensed
Property, (iii) disclose results of any benchmark test of the Licensed Software
to any third party without Licensor’s prior written approval or (iv) disclose,
distribute or publish any portion of the Licensed Property.
2.3 No Other Rights. Except as provided in this Section 2, nothing in this
Agreement shall be deemed to grant any license or rights in any other
technology, products or services to Licensee except for rights specifically
granted herein with respect to the Licensed Property. Licensee has no right to
utilize or dispose of any Licensed Property beyond the scope of this Section 2.
2.4 Exclusivity. Licensee (or any Affiliate of Licensee) may, in its sole
discretion, develop or operate an alternative trading system (or similar
exchange or system) for the trading of notes or securities by members,
participants, subscribers (or persons of a similar nature) of an Internet-based
social lending platform (howsoever described) that directly or indirectly
competes with Licensor.
3. Updates and Enhancement of Licensed Software.
3.1 No Right to Modify. Licensee shall not, without the prior written approval
of Licensor in each instance, modify, correct or change the Licensed Property in
any respect.
3.2 Updates and Enhancement. Licensor will update and enhance the Licensed
Software, from time to time and in its sole discretion. This Agreement shall
apply to all such Updates and Enhancements during the term of this Agreement.
4. Rights in Intellectual Property.
4.1 Reservation of Rights. Except as otherwise expressly granted herein, this
Agreement does not transfer from Licensor to Licensee any Intellectual Property
and all right, title or interest in or to the Licensed Property, or in or to any
Intellectual Property of Licensor therein, shall remain solely with Licensor.
Except for the rights expressly granted herein, this Agreement does not transfer
from Licensee to Licensor any Intellectual Property and all right, title or
interest in or to any Intellectual Property of Licensee will remain solely with
Licensee. Licensor and Licensee each agree that it will not, directly or
indirectly, reverse engineer, decompile, disassemble or otherwise attempt to
derive source code or other trade secrets from the other party.

 

3



--------------------------------------------------------------------------------



 



4.2 Licensee Developments. Licensee shall own Intellectual Property only to the
extent that it independently develops or acquires such Intellectual Property and
that it does not infringe on the Licensed Property, or any Updates or
Enhancements to the Licensed Software by it (“Licensee Developments”).
4.3 Benefit. All use of the Licensed Property shall inure to the benefit of
Licensor, or, as applicable, its suppliers.
4.4 Injunctive Relief. Because unauthorized use, disclosure or transfer of the
Licensed Property will diminish substantially its value and irrevocably harm
Licensor, if Licensee materially breaches the provisions of Sections 2 or 7 of
this Agreement, Licensor shall be entitled to injunctive and/or other equitable
relief, in addition to other remedies afforded by law, to prevent a breach of
such sections of this Agreement.
4.5 General Skills and Knowledge. Notwithstanding anything to the contrary in
this Agreement, neither party will be prohibited or enjoined at any time from
utilizing skills or knowledge of a general nature acquired during the course of
providing or using the Licensed Property pursuant to this Agreement, including
without limitation, information publicly known or available or that could
reasonably be acquired during the course of similar work performed for another.
5. Indemnification. In addition to, and not in lieu of, such other
indemnifications to which Licensor or Licensee is entitled with regard to use of
the Licensed Property (provided, however, that no indemnified party hereunder or
under any other indemnification receive more than one entire indemnity
(including costs) for an indemnified loss), the parties hereto agree to
indemnify each other as follows:
5.1 Infringement. If any Licensed Property provided to Licensee by Licensor is
held to infringe a United States patent, copyright trade secret or trademark
right of a third party, Licensor may, at its own expense, and in its sole
discretion, (a) procure for Licensee the right to continue to use the allegedly
infringing Licensed Property; (b) replace or modify the Licensed Property to
make it non-infringing so long as the replacement to or modification of Licensed
Software provide substantially the same functional, performance and operational
features as the infringing software which is being replaced or modified; or
(c) to the extent that the activities under clauses (a) and (b) above are not
commercially reasonable, terminate this Agreement with respect to the allegedly
infringing Licensed Property and accept the return of the Licensed Software and
related Documentation.
5.2 Indemnification by Licensor.
(a) Licensor agrees to defend any claims or suits brought against Licensee and,
subject to the limitations set forth in Section 6.1, will indemnify and hold it
harmless against any award of damages and costs made against it by settlement or
a final judgment of a court of competent jurisdiction in any suit insofar as,
and only to the extent that, the same is based on a claim by any Person (other
than Licensee or a Licensee Affiliate) that the Licensed Property infringes any
United States patent, copyright or trademark or misappropriates any trade secret
(a “Licensee Claim”). Licensee shall give Licensor prompt written notice of any
Licensee Claim.

 

4



--------------------------------------------------------------------------------



 



(b) Licensor shall have sole control over the defense of any Licensee Claim,
including appeals, negotiations and the right to effect a settlement or
compromise thereof, provided that (i) Licensor may not partially settle any
Licensee Claim without the written consent of Licensee, unless such settlement
releases Licensee fully from such claim, (ii) Licensor shall promptly provide
Licensee with copies of all pleadings or similar document relating to any
Licensee Claim, (iii) Licensor shall consult with Licensee with respect to the
defense and settlement of any Licensee Claim, and (iv) in any litigation to
which Licensee is a party, Licensee shall be entitled to be separately
represented at its own expense by counsel of its own selection.
(c) Licensor shall have no liability for any Licensee Claim or any other claim
of intellectual property infringement or trade secret misappropriation to the
extent (i) such infringement is based upon adherence to specifications, designs
or instructions furnished by Licensee, (ii) such claim is based upon the
combination, operation or use of any Licensed Property with products or content
owned by any Person other than Licensor, including without limitation Licensee
Developments, (iii) such claim is based upon the combination of any Licensed
Property or modification of any products or content supplied by any Person other
than Licensor, (iv) such claim is based upon use of Licensed Property in a
manner which is inconsistent with the terms of this Agreement if such
infringement would not have occurred except for such use, or (v) such claim is
based upon use of a version of the Licensed Property other than the latest
version of the Licensed Property, which has been delivered by Licensor to
Licensee, to the extent such latest version provides substantially all of the
same functional, performance and operational features as the prior version, and
to the extent such claim could have been avoided by use of the latest version.
5.3 Indemnification by Licensee.
(a) Licensee agrees to defend any claims or suits brought against Licensor or
any of its Affiliates (“Licensor Claims”), and will indemnify and hold them
harmless against any award or damages and costs made against them by settlement
or a final judgment of a court of competent jurisdiction in any suit insofar as,
and only to the extent that, the same is based on a claim by any Person (other
than Licensor or a Licensor Affiliate) (i) arising from the use of the Licensed
Property, other than claims for which Licensor indemnifies Licensee pursuant to
Section 5.2(a) or (ii) the violation by Licensee of any applicable law, rule,
regulation or order in any jurisdiction. Licensor shall give Licensee prompt
written notice of any Licensor Claim.
(b) Licensee shall have sole control over the defense of any Licensor Claim,
including appeals, negotiations and the right to effect a settlement or
compromise thereof, provided that (i) Licensee may not partially settle any
Licensor Claim without the written consent of Licensor, unless such settlement
releases Licensor fully from such claim, (ii) Licensee shall promptly provide
Licensor with copies of all pleadings or similar document relating to any
Licensor Claim, (iii) Licensee shall consult with Licensor with respect to the
defense and settlement of any Licensor Claim, and (iv) in any litigation to
which Licensor is a party, Licensor shall be entitled to be separately
represented at its own expense by counsel of its own selection.

 

5



--------------------------------------------------------------------------------



 



5.4 Exclusive Remedy. The remedies set forth in this Section 5 shall constitute
the sole and exclusive remedies of the parties, and the exclusive liability of
the parties, with respect to the claims described in this Section 5.
6. Limitation of Damages and Disclaimer of Warranties.
6.1 Limit on Aggregate Damages.
(a) Waiver of Certain Damages. EXCEPT WITH RESPECT TO LICENSOR’S INDEMNIFICATION
OBLIGATIONS HEREUNDER AND UNDER THE SERVICES AGREEMENT AND THE HOSTING SERVICES
AGREEMENT, IN NO EVENT SHALL LICENSOR BE LIABLE TO LICENSEE OR ANY OTHER PARTY
FOR ANY DAMAGES RESULTING FROM LOSS OF DATA, LOST PROFITS, LOSS OF USE OF
EQUIPMENT OR LOST CONTRACTS OR FOR ANY SPECIAL, INDIRECT, INCIDENTAL, PUNITIVE,
EXEMPLARY OR CONSEQUENTIAL DAMAGES IN ANY WAY ARISING OUT OF OR IN CONNECTION
WITH THE USE OR PERFORMANCE OF THE LICENSED PROPERTY OR RELATING TO THIS
AGREEMENT, HOWEVER CAUSED, EVEN IF LICENSOR HAS BEEN MADE AWARE OF THE
POSSIBILITY OF SUCH DAMAGES. IN NO EVENT SHALL LICENSEE BE LIABLE TO LICENSOR OR
ANY OTHER PARTY FOR ANY DAMAGES RESULTING FROM LOSS OF DATA, LOST PROFITS, LOSS
OF USE OF EQUIPMENT OR LOST CONTRACTS OR FOR ANY SPECIAL, INDIRECT, INCIDENTAL,
PUNITIVE, EXEMPLARY OR CONSEQUENTIAL DAMAGES IN ANY WAY ARISING OUT OF OR IN
CONNECTION WITH THE USE OR PERFORMANCE OF THE LICENSEE’S DEVELOPMENTS OR
RELATING TO THIS AGREEMENT, HOWEVER CAUSED, EVEN IF LICENSEE HAS BEEN MADE AWARE
OF THE POSSIBILITY OF SUCH DAMAGES.
(b) Warranty Disclaimers. THE LICENSED PROPERTY IS PROVIDED TO LICENSEE, AND THE
LICENSEE DEVELOPMENTS ARE PROVIDED TO LICENSOR, AS-IS. LICENSOR MAKES NO
WARRANTIES TO LICENSEE OR TO ANY OTHER PARTY OF ANY KIND WHATSOEVER WITH RESPECT
TO THE LICENSED PROPERTY, WRITTEN OR ORAL, EXPRESS, IMPLIED OR STATUTORY,
INCLUDING, BUT NOT LIMITED TO, ANY IMPLIED WARRANTY OF MERCHANTABILITY, FITNESS
FOR A PARTICULAR USE OR PURPOSE OR NON-INFRINGEMENT, ALL OF WHICH WARRANTIES ARE
HEREBY EXPRESSLY DISCLAIMED. LICENSEE MAKES NO WARRANTIES TO LICENSOR OR TO ANY
OTHER PARTY OF ANY KIND WHATSOEVER WITH RESPECT TO THE LICENSEE DEVELOPMENTS,
WRITTEN OR ORAL, EXPRESS, IMPLIED OR STATUTORY, INCLUDING, BUT NOT LIMITED TO,
ANY IMPLIED WARRANTY OF MERCHANTABILITY, FITNESS FOR A PARTICULAR USE OR PURPOSE
OR NON-INFRINGEMENT, ALL OF WHICH WARRANTIES ARE HEREBY EXPRESSLY DISCLAIMED.

 

6



--------------------------------------------------------------------------------



 



6.2 LICENSOR DOES NOT WARRANT THAT THE LICENSED SOFTWARE WILL MEET LICENSEE’S
REQUIREMENTS, WILL OPERATE IN COMBINATIONS LICENSEE MAY SELECT FOR USE, OR THAT
OPERATION OF THE LICENSED SOFTWARE WILL BE UNINTERRUPTED OR ERROR-FREE. LICENSEE
DOES NOT WARRANT THAT THE LICENSEE DEVELOPMENTS WILL MEET LICENSORS
REQUIREMENTS, WILL OPERATE IN COMBINATIONS LICENSOR MAY SELECT FOR USE, OR THAT
OPERATION OF THE LICENSEE DEVELOPMENTS WILL BE UNINTERRUPTED OR ERROR-FREE.
6.3 LICENSEE IS REQUIRED TO ACCESS OR USE THE INTERNET IN CONNECTION WITH THE
USE OF THE LICENSED SOFTWARE. LICENSEE UNDERSTANDS AND AGREES THAT THE INTERNET
IS AN UNREGULATED, PUBLIC NETWORK OVER WHICH LICENSOR EXERTS NO CONTROL.
LICENSOR MAKES NO REPRESENTATIONS OR WARRANTIES TO LICENSEE OR ANY OTHER PARTY
OF ANY KIND WHATSOEVER, AND SHALL HAVE NO LIABILITY WHATSOEVER, WITH RESPECT TO
THE ACCURACY, DEPENDABILITY, PRIVACY, SECURITY, AUTHENTICITY OR COMPLETENESS OF
DATA TRANSMITTED OVER OR OBTAINED USING THE INTERNET, OR ANY INTRUSION, VIRUS,
DISRUPTION, LOSS OF COMMUNICATION, LOSS OR CORRUPTION OF DATA, OR OTHER ERROR OR
EVENT CAUSED OR PERMITTED BY OR INTRODUCED THROUGH LICENSEE’S USE OF THE
INTERNET.
7. Confidentiality.
7.1 Licensee’s Confidentiality Obligation. For so long as this Agreement remains
in effect and for a period of ten (10) years after any expiration or termination
of this Agreement (and indefinitely with respect to any Source Code of
Licensor), Licensee agrees that it and its managers, employees, consultants,
agents and advisors shall treat confidentially and not disclose, or permit any
affiliate of it or its respective advisors, employees, agents or representatives
to disclose, to any third party any non-public or proprietary information
received from or on behalf of Licensor or about Licensor (“Confidential
Information”). Confidential Information will include all information in tangible
or intangible form that is marked or designated as confidential or that, under
the circumstances of its disclosure, should be considered confidential. Further,
for the avoidance of doubt, such Confidential Information shall include any
personally identifiable information about any borrower or lender member of the
LendingClub Internet-based social lending platform, excluding lender member
information received by Licensee in the course of establishing or maintaining a
brokerage account for any such person or relating to executing a transaction for
any such person. Licensee agrees not to use such Confidential Information for
any purpose other than for the purposes contemplated under this Agreement,
without obtaining the prior written consent of Licensor, except (a) portions of
such information that are or become generally available to the public other than
as a result of disclosure by Licensee in violation of this Agreement, (b)
portions of such information received on a non-confidential basis from a third
party who, to such recipient’s knowledge, is not prohibited from disclosing the
information pursuant to a confidentiality agreement with, or fiduciary
obligations to, Licensor, and (c) for the purpose of making any disclosures
required by applicable law. In the event that such Confidential Information is
disclosed in accordance with this paragraph, Licensee agrees to contractually
require each Person to whom it has provided such Confidential Information as
expressly permitted hereunder or with the prior written consent of Licensor to
keep such information confidential and to use and disclose it only in connection
with its performance under this Agreement.

 

7



--------------------------------------------------------------------------------



 



7.2 Licensor’s Confidentiality Obligation. For so long as this Agreement remains
in effect and for a period of ten (10) years after any expiration or termination
of this Agreement, Licensor agrees that it and its directors, employees,
consultants, agents, representatives and advisors shall treat confidentially and
will not disclose to any third party any Confidential Information received from
or on behalf of or any of its affiliates, or use such Confidential Information
for any purpose other than granting the license hereunder or for the fulfillment
of Licensor’s obligations under this Agreement without obtaining the prior
written consent of Licensee, except (a) portions of such information that are or
become generally available to the public other than as a result of disclosure by
Licensor in violation of this Agreement, (b) portions of such information
received on a non-confidential basis from a third party who, to such recipient’s
knowledge, is not prohibited from disclosing the information pursuant to a
confidentiality agreement with, or fiduciary obligations to, Licensee, and
(c) for the purpose of making any disclosures required by applicable law.
7.3 Permitted Disclosure. Notwithstanding the foregoing provisions of
Sections 7.1 and 7.2, either party may disclose Confidential Information
received from the other if:
(a) such information is disclosed, in compliance with applicable law, by the
receiving party to its advisors, representatives, agents and employees, acting
in their capacity as such, who have a need to know such Confidential Information
in connection with the performance of this Agreement; provided, however, that
such advisors, representatives, agents and employees shall be required to agree
to abide by the requirements of this Section 7 and the receiving party shall be
liable to the other party for any breach of these requirements by its advisors,
employees, agents and representatives; or
(b) either party determines that it is required by applicable law to disclose
information not otherwise permitted to be disclosed pursuant hereto. In advance
of any such disclosure (to the extent legally permitted and reasonably
practicable), the receiving party shall consult with the other party regarding
such disclosure and seek confidential treatment for such portions of the
disclosure as may be requested by the other party. Such receiving party shall
have no liability hereunder if, prior to the required disclosure, the receiving
party receives a written opinion from its counsel opining that such disclosure
is required by law or regulation. In addition, notwithstanding any other
provision of this Agreement, either party shall be permitted to file a copy of
this Agreement with any governmental authority or securities regulatory body.
7.4 Damages Not an Adequate Remedy. Without prejudice to any other rights or
remedies of a party, the parties acknowledge and agree that damages would not be
an adequate remedy for any breach of this Section 7 and the remedies of
prohibitory injunctions and other relief are appropriate and may be sought for
any threatened or actual breach of any provision of this Section 7. No proof of
special damages shall be necessary for the enforcement of any party’s rights
under this Section 7.

 

8



--------------------------------------------------------------------------------



 



8. Term and Termination.
8.1 Term.
(a) Unless earlier terminated as provided herein, this Agreement shall be
effective during the period from the Effective Date until the first anniversary
of the Effective Date, unless terminated earlier in accordance with Section 8.2
(the “Term”).
(b) If no notice of termination is given in accordance with Section 8.2 prior to
the expiration of the Term, this Agreement shall automatically renew for a
period of one (1) year (“Renewed Term”).
8.2 Termination.
(a) The following parties may terminate this Agreement:

  (i)   Licensor in writing, without cause, effective nine (9) months’ after
notice is sent to Licensee, provided, however, this Agreement shall terminate
along with the Services Agreement if the Services Agreement is terminated in
accordance with Section 2.2(a)(i) thereof;

  (ii)   Licensee in writing, effective nine (9) months’ after such notice is
sent to Licensor;

  (iii)   Either party, in writing, effective immediately, in the event of any
material breach of any warranty, representation or covenant of this Agreement by
the other party which remains uncured thirty (30) days after written notice of
such breach to such other party; or

  (iv)   Either party, upon mutual agreement of the parties.

(b) Notwithstanding the foregoing, this Agreement shall terminate immediately
upon the effective termination of the Services Agreement or the Hosting Services
Agreement.
8.3 Effect of Termination. Upon the expiration or termination of this Agreement
for any reason, all of the rights and licenses granted hereunder, shall
terminate, and Licensee shall immediately (a) cease any use of the Licensed
Property, (b) either return to Licensor or destroy all embodiments thereof, and
(c) certify to Licensor in writing that Licensee has complied with the
requirements of clauses (a) and (b) of this Section 8.3.
8.4 Waiver. Upon the expiration or termination of this Agreement, Licensor shall
not have any obligation to Licensee or employee of Licensee, for compensation or
indemnity on account of the loss by Licensee of present or prospective sales,
investments, compensation or goodwill. Licensee, for itself and on behalf of
each of its employees, hereby waives any rights which may be granted to it or
them under all applicable laws and regulations which are not granted to it or
them by this Agreement. Licensee hereby indemnifies and holds Licensor harmless
from and against any and all claims, costs, damages and liabilities whatsoever
asserted by any employee, agent or representative of Licensee under any
applicable employment termination, labor, social security or other similar laws
or regulations.

 

9



--------------------------------------------------------------------------------



 



8.5 Survival. The provisions of Sections 4, 5, 6, 7, 8.3, 8.4, 8.5 and 9.6 shall
survive any expiration or termination of this Agreement in accordance with their
terms.
9. Miscellaneous.
9.1 Notices. All notices, requests, demands or other communications hereunder
shall be in writing and shall be deemed to have been duly given when transmitted
by facsimile during business hours with proof of confirmation from the
transmitting machine, or delivered by courier or other hand delivery, as
follows:
LendingClub Corporation:
440 North Wolfe Road
Sunnyvale, CA 94085
Attn: Renaud Laplanche, rlaplanche@lendingclub.com
FOLIOfn Investments, Inc.:
8000 Towers Crescent Drive
Suite 1500
Vienna, VA 22182
Attn: Michael Hogan, hoganm@foliofn.com
9.2 Assignment. Licensee shall neither assign nor transfer this Agreement or any
interest herein without the prior written consent of Licensor. Licensor may
assign this Agreement and/or subcontract its performance hereunder upon notice
to Licensee. A purported assignment of this Agreement or any of the rights,
interests or obligations hereunder not in compliance with this Section 9.2 shall
be null and void ab initio.
9.3 Entire Agreement. This Agreement, including the exhibits referred to herein,
which are hereby incorporated in and made a part of this Agreement, constitutes
the entire contract between the parties with respect to the subject matter
covered by this Agreement. This Agreement supersedes all previous agreements and
understandings, if any, by and between the parties with respect to the subject
matter covered by this Agreement. This Agreement may not be amended, changed or
modified except by a writing duly executed by the parties hereto.
9.4 Severability. If any provision of this Agreement is held by a court of
competent jurisdiction to be unenforceable, invalid or void in any respect, no
other provision of this Agreement shall be affected thereby, and all other
provisions of this Agreement shall nevertheless be carried into effect and the
parties shall amend this Agreement to modify the unenforceable, invalid or void
provision to give effect to the intentions of the parties to the extent possible
in a manner which is valid and enforceable. IT IS EXPRESSLY UNDERSTOOD AND
AGREED THAT EACH AND EVERY PROVISION OF THIS AGREEMENT WHICH PROVIDES FOR A
LIMITATION OF LIABILITY, DISCLAIMER OF WARRANTIES OR EXCLUSION OF DAMAGES, IS
INTENDED BY THE PARTIES TO BE SEVERABLE AND INDEPENDENT OF ANY OTHER PROVISION
AND TO BE ENFORCED AS SUCH.

 

10



--------------------------------------------------------------------------------



 



9.5 Remedies and Waivers. All rights and remedies of the parties under this
Agreement are separate and cumulative, and no one of them, whether exercised or
not, shall be deemed to be to the exclusion of or to limit or prejudice any
other rights or remedies which the parties may have. The parties shall not be
deemed to waive any of their rights or remedies under this Agreement, unless
such waiver is in writing and signed by the party to be bound. No delay or
omission on the part of either party in exercising any right or remedy hereunder
or thereunder shall operate as a waiver of such right or remedy or any other
right or remedy. A waiver on any one occasion shall not be construed as a bar to
or waiver of any right or remedy on any future occasion.
9.6 Governing Law. This Agreement, and the rights and liabilities of the parties
hereunder, shall be governed by the substantive laws of the Commonwealth of
Virginia to the exclusion of its rules of conflict of laws and the parties agree
to submit to the exclusive jurisdiction of the state and federal courts located
in Virginia for the resolution of all disputes arising out of this Agreement or
in connection with the Licensed Property.
9.7 Headings. The headings contained in this Agreement are for convenience only
and are not a part of this Agreement, and do not in any way interpret, limit or
amplify the scope, extent or intent of this Agreement, or any of the provisions
of this Agreement.
9.8 Counterparts and Facsimile. This Agreement may be executed in counterparts,
each of which shall constitute an original, but all of which together shall
constitute one and the same agreement. Transmission of facsimile copies of
signed original signature pages of this Agreement shall have the same effect as
delivery of the signed originals.
9.9 Third Party Beneficiary. Nothing expressed or implied in this Agreement is
intended or shall be construed to confer upon or give any person, firm, or
corporation other than the parties, any rights or remedies under or by reason of
this Agreement.
9.10 Binding Effect. Subject to Section 9.3 hereof, this Agreement shall be
binding upon and shall inure to the benefit of the parties and their respective
successors and assigns.
9.11 Independent Contractors. The parties shall for all purposes hereunder be
considered independent contractors with respect to each other, and neither shall
be considered an employee, employer, agent, principal, partner, franchisee,
franchisor or joint venturer of the other.
9.12 Force Majeure. Neither party shall incur liability to the other party due
to any delay or failure in performance hereunder caused by reason of any
occurrence or contingency beyond its reasonable control, including but not
limited to failure of suppliers, strikes, lockouts or other labor disputes,
riots, acts of war or civil unrest, earthquake, fire, the elements or acts of
God, novelty of product manufacture, unanticipated product development problems,
or governmental restrictions or other legal requirements; provided, that such
party notifies the other party in writing immediately upon commencement of such
event and makes diligent efforts to resume performance immediately upon
cessation of such event.

 

11



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first above written.

                      LendingClub Corporation       FOLIOfn Investments, Inc.  
 
 
                   
By:
  /s/ Renaud Laplanche
 
      By:   /s/ Michael J. Hogan
 
   
Name:
  Renaud Laplanche       Name:   Michael J. Hogan    
Title:
  Chief Executive Officer       Title:   Chief Executive Officer and President  
  Date:   October 6, 2008       Date:   October 8, 2008    

 

12



--------------------------------------------------------------------------------



 



EXHIBITS
Exhibit A: Licensed Software

 





--------------------------------------------------------------------------------



 



EXHIBIT A
Licensed Software
The software lets users perform the following tasks: (i) register as a brokerage
customer with Licensee, (ii) post an offer to sell Lending Club Member Payment
Dependent Notes (the “Notes”) they hold in their account with LendingClub,
(iii) review offers posted by other users, (iv) access information about the
consumer loans underlying each Note (including static information available at
the time the loan was issued, and dynamic information such as payment history
and the borrower’s credit score range, updated each month), and (v) submit
orders to buy Notes. The software also features administrative functions that
permits Licensee’s personnel to review and approve new customer applications,
retrieve customer account information and review information regarding
transactions. For the avoidance of doubt, the aforementioned features may be
modified by Licensor from time to time as may be required by federal or state
securities laws, rules or regulations.

 

